Title: John Adams to Abigail Adams, 17 August 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Philadelphia August 17. 1777 Sunday
     
     Yesterday We had a cool Day, the Wind Easterly and cloudy, this Morning there is a brisk northeast Wind and cool Rain, which restores Us, to some Comfort. A Number of People died here with excessive Heat, besides others, who fell Sacrifices to their own Imprudence in drinking cold Water.
     This Wind will oblige the Knight Errant and his Fleet, to go somewhere or other. We have had no Intelligence of it, since last Thursday week.
     We have a Letter from General Schuyler, in which he “is not insensible of the Indignity of being call’d away, when an Action must soon take Place.” But I hope, the People will not resent this Indignity, so as not to turn out. General Gates I hope, will be able to find Men, who will stand by him. Never was there a fairer opportunity, than now presents of ruining Burgoigne. By the same Letter, We have confused Hints, that an Attack has been made upon Fort Schuyler, and the Enemy repulsed. The Letter seems to suppose, that he had written a fuller Account of it before.—But no such Account has reached Us.
     The Enemy at Niagara and Detroit, are endeavouring to seduce the Indians, to take up the Hatchet, but as yet, with little success. They seem determined to maintain their Neutrality.
     
     I read a Letter last Evening directed to Mr. Serjeant, and in his Absence to me from Mr. Clark a Delegate from N. Jersey who is gone Home to Elizabeth Town for his Health, giving a particular Account of Howes Army, in their late precipitate Retreat from Westfield. They were seized with the Utmost Terror, and thrown into the Utmost Confusion. They were so weak and sickly, and had gorged themselves so with fresh Meat, that they fell down in the Roads, many died, and were half buried, &c. &c. &c.
     We have many new Members of Congress, among whom are Mr. Vandyke of Delaware, Mr. Jones of Virginia, and Mr. Lawrence Laurens of S. Carolina. This last Gentleman is a great acquisition—of the first Rank in his State, Lt. Governor, of ample Fortune, of great Experience, having been 20 Years in their assembly, of a clear Head and a firm Temper, of extensive Knowledge, and much Travel. He has hitherto appeared as good a Member, as any We ever had in Congress. I wish that all the States would imitate this Example and send their best Men. Vandyke is a Lawyer, and a very worthy Man, his Abilities very good and his Intensions very sincere. Mr. Jones also is a Lawyer, but has so lately come in that We have seen as yet no Exhibitions of him.
    